PRESIDING JUSTICE TULLY, specially concurring: This court is clearly limited in its consideration of the issue presented in this case by the decision of our supreme court in Lamkin v. Towner (1990), 138 Ill. 2d 510, 563 N.E.2d 449.1 write separately only to express my concerns over what I believe to be the unfortunate cutoff of claims by children injured as a result of falling out of unsecured apartment windows. It is an unfortunate fact of life that almost on a daily basis it is possible to read about a child falling to his or her death from falling out of an apartment window. Children are our most precious resource and we as a society are not doing enough to protect them. Thus, I would find a duty owed by landlords to child-tenants to install screens or some other device or mechanism capable of protecting a child from the danger of falling. There are those who would argue that the imposition of such a duty is too onerous a burden to place on landlords and that it should be parents, rather than landlords, who should be the guarantors of their children’s safety. While I agree that a child’s security is a fundamental obligation of parenthood, it is a sad truth that many parents in today’s society are ill-equipped to face the demands of parenting. Moreover, as anyone who has raised a rambunctious toddler can attest, even the best of parents cannot be all places at all times. The fact remains that children are being crippled, maimed, and dying. I would add that in the past there were those who argued that strict product liability and workers’ compensation would cripple American industry. While these theories of recovery have surely added to the cost of doing business, they have in no way hamstrung the business community. Thus, I would encourage our supreme court to review this issue. Failing that, I would, as a private citizen, note that this problem could be addressed legislatively at either the State or local level. For example, New York City has in its municipal health code required landlords of multiple dwellings to install window guards in apartments where children 10 years old or younger reside. See New York City Health Code § 131.15 (regulation).